In an action to foreclose a mechanic’s lien, plaintiff appeals from an order of the Supreme Court, Nassau County, dated August 14, 1975, which (1) granted the motion of defendant Fair Housing Development Fund Corp. to vacate the notice of lien filed by plaintiff against real property owned by that defendant and (2) denied its cross motion which, inter alia, sought a money judgment against defendant Northwood Projects, Inc. Order affirmed, with $50 costs and disbursements to respondent Fair Housing Development Fund Corp. In our view, the recent amendment of section 34 of the Lien Law (L 1975, ch 74, § 1) is not to be applied retroactively (see Jespersen-Kay Modular Constr. v Clinton Ave. Paul Place Houses, 85 Misc 2d 721). It was proper to deny plaintiffs cross motion for a money judgment on default because of the factual issues as to the relationship between plaintiff and defendant North-wood. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.